UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported) January 30, 2012 NEONODE INC. (Exact name of registrant as specified in its charter) Delaware 0-8419 94-1517641 (State or Other JurisdictionofIncorporation) (Commission File Number) (I.R.S. Employer Identification No.) Linnegatan 89, SE-tockholm, Sweden 2700 Augustine Drive, Suite 100, Santa Clara, CA 95054 (Address of Principal Executive Offices, including Zip Code) Registrant's Telephone Number, Including Area Code +— Sweden (925) 768-0620 — USA (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e)On January 30, 2012, the Board of Directors of Neonode Inc. adopted an amendment to the 2006 Equity Incentive Plan (the “2006 Plan”) to increase the number of shares of common stock authorized by issuance under the Plan by an additional two million (2,000,000) shares. The 2006 Plan is incorporated by reference as Exhibit 99.1 to this report and is incorporated by reference herein. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Neonode Inc. 2006 Equity Incentive Plan as amended(incorporated by reference as Exhibit 99.1 of Neonode’s registration statement on Form S-8 (File No. 333-179313) filed February 2, 2012) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. NEONODE INC. Date:February 2, 2012 By: /s/ David W. Brunton Name: David W. Brunton Title: Chief Financial Officer
